Name: Commission Regulation (EEC) No 3155/80 of 5 December 1980 amending Regulations (EEC) No 2226/78 and (EEC) No 1379/80 as regards the products of the beef and veal sector which may be bought into intervention in the Federal Republic of Germany and their coefficients
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/ 18 Official Journal of the European Communities 6. 12 . 80 COMMISSION REGULATION (EEC) No 3155/80 of 5 December 1980 amending Regulations (EEC) No 2226/78 and (EEC) No 1379/80 as regards the products of the beef and veal sector which may be bought into intervention in the Federal Republic of Germany and their coefficients THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2966/80 (2 ), and in particular Article 6 (5) (c ) thereof , Whereas the buying-in prices for intervention on the market in beef were fixed by Commission Regulation (EEC) No 1 379/80 (3 ), as last amended by Regulation (EEC) No 2998 /80 ( «) ; Whereas the coefficients laid down in Article 6 ( 1 ) of Regulation (EEC) No 805/68 were established by Commission Regulation (EEC) No 2226/78 (5 ), as last amended by Regulation (EEC) No 2134/80 (6) ; Whereas Article 1 of Council Regulation (EEC) No 1 302/73 ( 7 ), as last amended by Council Regulation (EEC) No 427/77 ( 8), provides that the qualities and cuts of products to be bought in by intervention agen ­ cies shall be determined taking into account, on the one hand , the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products , and on the other hand, the financial burden on the Community ; Whereas the application of these criteria in the present market situation in beef indicates that 'Ochsen A' should be excluded from the list of products which may be bought into intervention in the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Annex 1 to Regulation (EEC) No 2226/78 shall be replaced by Annex I hereto . Article 2 The Annex to Regulation (EEC) No 1379/80 shall be replaced by Annex II hereto . Article 3 This Regulation shall enter into force on 8 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1980 . For the Commission Finn GUNDELACH Vice-President (&lt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 307, 18 . 11 . 1980 , p. 5 . ( J ) OJ No L 140, 5 . 6. 1980 , p. 54. (&lt;) OJ No L 31 1 , 21 . 11 . 1980 , p. 10 . ( ») OJ No L 261 , 26 . 9 . 1978 , p. 5 . (') OJ No L 207, 9 . 8 . 1980 , p. 11 . ( 7 ) OJ No L 132, 19 . 5 . 1973 , p. 3 . ( ») OJ No L 61 , 5 . 3 . 1977, p. 16 . 6 . 12 . 80 Official Journal of the European Communities No L 330 / 19 ANNEXE I  ANHANG /  ALLEGATO I  BIJLAGE I  ANNEX I  BILAG I DEUTSCHLAND BELGlQUE/BELGlÃ  DANMARK FRANCE IRELAND ITALIA LUXEMBOURG NEDERLAND UNITED KINGDOM A. Great Britain B. Northern Ireland 1,08 0,98 0,96 0,97 0,86 0,92 0,94 0,98 1,23 1,11 0,99 1,19 1,10 0,99 0,92 0,90 1,25 1,10 1,04 1,02 1,09 0,95 0,94 0,90 0,93 0,93 0,91 0,86 Bullen A Boeufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % Taureaux 55 % / Stieren 55 % Kvier I Stude I Tyre P Ungtyre I Boeufs U Boeufs R Boeufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O Steers 1 Steers 2 Vitelloni 1 Vitelloni 2 Boeufs, gÃ ©nisses , taureaux extra Vaarzen , le kwaliteit Stieren , le kwaliteit Steers M Steers H Heifers M/H Steers L/M Steers L/H Steers T Heifers T No L 330 /20 Official Journal of the European Communities 6 . 12 . 80 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying-in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen, stammend von : Bullen A 328,518 321,613 BELGIQUE/BELGIE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : BÃ ufs 55 % / Ossen 55 /o GÃ ©nisses 55% / Vaarzen 55 % 309,731 303,561 306,029 288,753 282,584 285,052Taureaux 55 % / Stieren 55 /o DANMARK  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte -pistoler «, af : Kvier I Stude I lyre P Ungtyre I 293,913 308,156 314,630 328,872 289,382 303,624 310,098 324,341 FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs U BÃ ufs R BÃ ufs O 383,616 358,475 337,781 358,817 342,91 1 319,823 367,368 342,227 321,533 346,845 330,939 307,850 Jeunes bovins U Jeunes bovins R Jeunes bovins O 293,065 284,1 16 287,301 278,352 IRELAND  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2  Hindquarters, pistola ' cut at eighth rib, from : Steers 1 Steers 2 305,275 295,947 299,511 290,183 ITALIA  Quarti posteriori, taglio a 5 costole, detto pistola , provenienti dai : V&lt; ff i 1 r\ r » i ) WS SKI 386.080 6 . 12. 80 Official Journal of the European Communities No L 330/21 limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs , gÃ ©nisses , taureaux extra 335,891 327,006 NEDERLAND  Achtervoeten , recht afgesneden op 5 ribben, afkomstig van : Vaarzen , le kwaliteit Stieren , le kwaliteit 305,307 320,697 294,569 309,960 303,190 300,006 287,252 298,987 295,803 283,050 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib, from : Steers M Steers H Heifers M/H  Hindquarters, pistola ' cut at eighth rib, from Steers M Steers H Heifers M/H 315,830 312,517 299,214 311,628 308,314 295,011 296,789 291,439 293,104 282,258 292,586 287,236 288,901 278,055 B. Northern Ireland  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T Heifers T  Hindquarters, pistola ' cut at eighth rib, from Steers L/M Steers L/H Steers T Heifers T 309,155 303,578 305,324 294,025 304,952 299,375 301,121 289,822